DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14, and 15 have been considered but are moot because the new ground of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 7-12, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the sensed process plane” at lines 11 and 13.  It is unclear whether said limitation is referring to “a process plane” recited at line 10 or whether it is referring to another element.
Claim 2 recites the limitation “a processing distance” at line 3.  It is unclear whether said limitation is the same or different element “a processing distance” recited at line 11 of claim 1.
Claim 5 recites the limitation “tracking changes in a height of the workpiece relative to the optical head” at line 2.  It is unclear how to relate a height of an element relative to a second element.  Since height is a dimension internal to said element, its unclear how an element’s height is in relation to the second element which is external to the first element.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4, 5, 7-12, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnaswami et al. (US PGPub 2009/0321397; hereinafter “Krishnaswami”) in view of Denney et al. (US PGPub 2004/0182840; hereinafter “Denney”) and Maydan et al. (US 4,618,262; hereinafter “Maydan”).
Re claim 1: Krishnaswami teaches (e.g. fig. 2, 4, 6, 7, and 12) a laser machining system comprising: a part handling system (laser scribing system 100; e.g. paragraph 40) including a workpiece support surface (translation stage 102; e.g. paragraph 40) for supporting a workpiece (workpiece 104; e.g. paragraph 40) to be machined; at least one laser source (laser device 202; e.g. paragraph 48) for generating at least one processing laser beam (laser used to selectively ablate one or more layers of the workpiece 104; e.g. paragraph 47); an optical head (laser assemblies 132, 200 each provided with laser device 202 and scan head 214; e.g. paragraphs 44 and 48) including a beam delivery system (laser assemblies 132, 200 comprise expanders 204, beam splitter 206, mirrors 207, and other components; e.g. paragraph 48) for receiving the at least one processing laser beam (202) and for directing the processing laser beam (202) at the workpiece (104); and a workpiece tracking system (system which tracks substrate thickness using sensors 144; e.g. paragraph 47) for tracking changes (changes in substrate thickness allows for adjustment of the distance between the laser and workpiece to adjust the focus of the laser on the substrate by adjusting the vertical position of the laser; e.g. paragraph 47) in the workpiece (104) as the processing laser beam (202) moves relative to the workpiece (104) and for adjusting at least one parameter (adjustment of the focus of each laser to local variations of the workpiece 105; e.g. paragraph 47) of the processing laser beam (202) in response to the changes in the workpiece (104), wherein the workpiece tracking system includes at least a sensor (144) for sensing a process plane (process plane of workpiece is obtained such that the laser can be properly focused to the workpiece surface; e.g. paragraph 47) of the workpiece (104).
Krishnaswami may be considered as being silent as to explicitly teaching the sensor being a laser interferometer sensor for sensing a process plane of the workpiece and for measuring a processing distance from the optical head to the sensed process plane of the workpiece; and wherein the workpiece tracking system tracks changes in the processing distance to the sensed process plane of the workpiece and adjusts the at least one parameter in response to changes in the processing distance, wherein the at least one sensor includes at least a first laser interferometer sensor positioned relative to the optical head to track changes in the workpiece ahead of the processing laser beam.
Denney teaches (e.g. figs. 3B, 5 and 6A) the sensor (sensor 250; e.g. paragraph 90) sensing a process plane (sensor 250 is adapted to measure the relative distance between the laser head 200 and the interaction region of the workpiece; e.g. paragraph 90) of the workpiece (104 of Krishnaswami) and for measuring a processing distance from the optical head (200) to the sensed process plane (distance from the laser head 200 to the interaction region changes as the material is removed; e.g. paragraph 90) of the workpiece (104 of Krishnaswami); and wherein the workpiece tracking system (controller 500; e.g. paragraph 91) tracks changes in the processing distance (distance from the laser head 200 to the interaction region changes as the material is removed; e.g. paragraph 90) to the sensed process plane (interaction region) of the workpiece (104 of Krishnaswami) and adjusts the at least one parameter (laser base unit 300 adjusts one or more parameters of the laser light in response to the control signals based on the sensed distances from sensor 250; e.g. paragraph 91) in response to changes in the processing distance (distance from the laser head 200 to the interaction region changes as the material is removed; e.g. paragraph 90), wherein the at least one sensor (250) positioned relative to the optical head (200) to track changes in the workpiece ahead (Krishnaswami tracks workpiece thickness/distance from laser head to obtain proper laser focus) of the processing laser beam (laser beam of laser head 200).
Although Denney discusses the distance sensor utilizing a laser diode and triangulation, Krishnaswami in view of Denney is silent as to explicitly teaching the sensor being a laser interferometer sensor
Maydan teaches laser interferometers and being accurate methods of tracking thicknesses using laser light (see abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the controller which tracks processing distance as taught by Denney and the use of an interferometer as a distance tracking sensor as taught by Maydan in the apparatus of Krishnaswami in order to have the predictable result of being able to use depth information from the sensor in real-time to adjust the focus or other parameters of the laser light (see paragraph 91 of Denney) and in order to have the predictable result of using a known sensor capable of accurate distance measurement (see column 1, lines 57-64 of Maydan), respectively.
Re claim 2: Krishnaswami in view of Denney and Maydan teaches the laser machining system of claim 1 wherein the process plane (interaction region; e.g. paragraph 90 of Denney) is on a surface of the workpiece (104 of Krishnaswami), and wherein the at least one laser interferometer sensor (250 of Denney/interferometer of Maydan) measures a processing distance (distance from the laser head 200 to the interaction region; as material is removed the interaction region extends into the workpiece; e.g. paragraph 90 of Denney) to at least one surface of the workpiece (104 of Krishnaswami), and wherein the workpiece tracking system (500 of Denney) tracks changes in the processing distance (the distance from the sensor can be used in real-time; e.g. paragraph 91 of Denney) to the surface of the workpiece (104 of Krishnaswami).
Re claim 4: Krishnaswami in view of Denney and Maydan teaches the laser machining system of claim 1 wherein the process plane (interaction region of Denney) of the workpiece is located within the workpiece (distance from the laser head 200 to the interaction region; as material is removed the interaction region extends into the workpiece; e.g. paragraph 90 of Denney).
Re claim 5: Krishnaswami teaches the laser machining system of claim 1 wherein the workpiece tracking system (500 of Denney) tracks changes (distance from the laser head 200 to the interaction region; as material is removed the interaction region extends into the workpiece; e.g. paragraph 90 of Denney) in a height of the workpiece relative to the optical head (200 of Denney).
Re claim 7: Krishnaswami teaches the laser machining system of claim 1 further comprising at least one laser scanning stage (laser stage 518) positioned relative to the part handling system for linear movement along a scanning axis (X-direction movement of the laser assembly; e.g. paragraph 59), wherein the optical head (132, 200) is located on the laser scanning stage (518).
Re claim 8: Krishnaswami in view of Denney and Maydan teaches the laser machining system of claim 1 wherein the beam delivery system (laser head 200 of Denney provided with lens 212, lens 233 and mirror 235; e.g. paragraphs 67 and 76 of Denney) comprises at least one lens for focusing the processing laser beam and a lens translation stage (stage 138 as shown in fig. 9 of Denney) for moving the lens and adjusting the focus of the processing laser beam, and wherein the workpiece tracking system (500 of Denney discusses real-time measurement of the interaction region to adjust the focus; e.g. paragraph 91 of Denney) includes a motion controller (laser manipulation system 100; e.g. paragraph 104 of Denney) configured to move the lens translation stage (138 of Denney) and the lens (lens 212, 233 of Denney) to adjust the focus of the processing laser beam in response to the changes in the workpiece.
Re claim 9: Krishnaswami teaches the laser machining system of claim 1 further comprising at least one optical component (beam expander 204, attenuating element 208; e.g. paragraph 48) configured to adjust fluence (fluence is dependent on intensity) of the processing laser beam in response to changes in the workpiece.
Re claim 10: Krishnaswami teaches the laser machining system of claim 9 wherein the optical component (208) includes a programmable attenuator.
Re claim 11: Krishnaswami teaches the laser machining system of claim 9 wherein the optical component (beam expander 204; e.g. paragraph 48) includes beam shaping optics.
Re claim 12: Krishnaswami teaches the laser machining system of claim 1 wherein the workpiece tracking system is configured to adjust a laser energy (attenuating element 208) of the laser source in response to changes in the workpiece.
Re claim 14: Krishnaswami in view of Denney and Maydan teaches the laser machining system of claim 1 wherein the at least one laser interferometer sensor (interferometer of Maydan) includes at least a second laser interferometer sensor (Krishnaswami discloses plural sensors 144) positioned relative to the optical head (214 of Krishnaswami) to track changes in the workpiece (104 of Krishnaswami) on the other side of the processing laser beam.
Re claim 15: Krishnaswami in view of Denney and Maydan teaches the laser machining system of claim 1 wherein the workpiece tracking system further comprises a spectroscopic sensor (detector 600 comprising a spectrometer 630; e.g. paragraph 150 of Denney) for capturing optical emission spectra from material being processed by the processing laser beam, and wherein the workpiece tracking system (500 of Denney) is configured to adjust at least one processing parameter based on the optical emission spectra (controller 500 is adapted to avoid substantially damaging material being worked on when certain parameters are detected by detector 600; e.g. paragraph 148 of Denney).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822